PER CURIAM:
This claim was submitted for an advisory determination pursuant to W.Va. Code §14-2-18. Claimant requests payment of $3,286.05 for medical services rendered to Greg W. Dunning, a student at Glenville *216State College. Mr. Dunning became ill while playing in a varsity football game for Glenville State, and was treated at Cleveland Clinic.
In its Answer, the respondent admits the amount and validity of the claim, and states that there were sufficient funds available in the pertinent fiscal year from which the claim could have been paid. The Court therefore concludes that the respondent is liable to the claimant in the amount of $3,286.05. As this is an advisory opinion, no award will be made; however, the Clerk of the Court is directed to file this opinion and to forward a copy to the respondent so that the claim may be paid.